Title: To Thomas Jefferson from Abigail Adams, 20 May 1804
From: Adams, Abigail
To: Jefferson, Thomas


          
            Sir 
            Quincy May 20th 1804
          
          Had you been no other than the private inhabitant of Montecello, I should e’er this time have addrest you, with that sympathy, which a recent event has awakend in my Bosom. but reasons of various kinds withheld my pen, untill the powerfull feelings of my heart, have burst through the restraint, and called upon me to shed the tear of sorrow over the departed remains, of your beloved and deserving Daughter, an event which I most sincerely mourn.
          The attachment which I formed for her, when you committed her to my care; upon her arrival in a foreign Land: has remained with me to this hour, and the recent account of her Death, which I read in a late paper, brought fresh to my remembrance the strong sensibility she discovered, tho but a child of nine years of age at having been seperated from her Friends, and country, and brought, as she expressed it, “to a strange land amongst strangers.” the tender scene of her seperation from me, rose to my recollection, when she clung arround my neck and wet my Bosom with her tears—saying, “o! now I have learnt to Love you, why will they tear me from you”
          It has been some time since that I conceived of any event in this Life, which could call forth, feelings of Mutual sympathy. but I know how closely entwined arround a parents heart, are those Chords which bind the filial to the parental Bosom, and when snaped assunder, how agonizing the pangs of seperation
          I have tasted the bitter cup, and bow with reverence, and humility before the great Dispenser of it, without whose permission, and over ruling providence; not a sparrow falls to the ground. That you may derive comfort and consolation in this Day of your sorrow and affliction, from that only source calculated to heal the wounded heart—a firm belief in the Being, perfections and attributes of God, is the sincere and ardent wish of her, who once took pleasure in 
          Subscribing Herself your Friend
          
            Abigail Adams 
          
        